       EXHIBIT B




Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 1 of 8
                                                 Authorization                  to Perform               Services             and          Direction            of Payment


 Customer          Name                                                                                                                                                     Date       of Loss


Loss      Address                                          403
City
                                                                                                                                  State


Insurance          Company:                                                                                                          Claim        Number          (if available)




The     undersigned               Customer,               being       the building          owner,         owner's         representative,                 or resident,            authorizes        the     Provider
identified       below      to       perform            any     and    all necessary              cleaning        and/or       restoration               services         on     Customer's          property        located    at
the    property          address           above,         and     with    respect         to items       that need           to be         cleaned         at a remote              location      to remove          and    clean
such     items      as     necessary

 Customer          authorizes                                                                                                                                                                                                       to
                                                                                                       Insurance             Company,              herein       referred           to as *Insurance               Company
pay     Provider         solely       and        directly for that             portion     of the work            covered           by      Customer's            insurance            policy


If,for any        reason,            Customer             receives        a check         from      Insurance              Company           made          payable         to     Customer,          Customer         agrees     to
pay     Provider         immediately                upon        receipt       of the      check.     In order         to    expedite          payment           to    Provider,           Customer          hereby     appoints
Provider      as     attorney-in-fact,                    authorizing          Provider      to      endorse          Customer's              name         on   Insurance              Company           checks      or drafts
and    to deposit          Insurance               Company             checks       or drafts for Provider                   services

Customer           agrees        to       pay      Customer's             deductible        in the      amount         of $                                               that     applies      to this     claim.    If any

amounts          owing      to       Provider           for Provider           services      are not         covered         by insurance,                  Customer             agrees      to   pay     those      amounts        to
Provider      within fifteen                (15)        days     of Customer's             receipt      of invoice.           Itis fully understood                       that     Customer        and     its agents
successors,          assigns,              and     heirs        are    personally         responsible             for any         and     all deductibles                 and    any    costs     not     covered      by
insurance.         Interest           and       finance         charges        will be     charged           at the       maximum             allowable           by law,          or at 1 .5%      per     month
whichever          is less,          on   accounts              over   thirty (30)        days      past     due.      Time         is of the        essence


 Customer          agrees        that       Provider           is working         for the        Customer           and     not         Customer's         insurance               company         or any     agent/adjuster

Property         Owned        By:                   W




Remarks




I HAVE         READ          THIS AUTHORIZATION    TO PERFORM    SERVICES  AND DIRECTION                                                                                        OF PAYMENT,              INCLUDING             THE
              TERMS           AND CONDITIONS    OF SERVICE  ON THE REVERSE    SIDE HEREOF,                                                                                       AND AGREE               TO SAME




Customer            Reviewed                Customer              Information              Form              OY        ON
                                                                                                                              Provider's             Signature


Customer's           Signature                                                                                                Franchise             Legal Name

Printed Name                                                                                                                  d/b/a SERV              PRO            of


Date                                                                                                                          Date


E-mail     Address               6




                                                                                                                              C




                            White: SERVPRO                                                   Yellow:          Claims          Professional                                       Pink:       Customer
@SERVPRO           INTELLECTUAL                  PROPERTY,             Inc                ALL RIGHTS          RESERVED                    FE-051707         1.0                                                       28000     08/14

                             Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 2 of 8
                                                                       Each    SERVPRO*          Franchise   is Independently             Owned    and    Operated.
                                                                         Authorization                          to Perform                            Services                  and           Direction                   of Payment

                                                                                                                               Terms            and           Conditions                of Service

                                                                                                                                      READ                      CAREFULLY
                                                                       Note:            This       Contract              includes                a limitation                of liability and                    limitation              of remedies

          1.             SERVPRO              is one of the largest                      nationwide             Cleaning            and        Restoratian            Franchise             Systems            in the      United           States. The            SERVPRO                   Franchise                owner
                     identified         on    the front           of this         Contract        (the     "Provider")             is an       independent               contractor           who       agrees          to perform           the     services         identfied             on     the front           of this
                         Contract      (the     "Services")-                Client      agrees        to purchase,                 receive,       and         pay    for the         Services           pursuant         to the       terms         and      conditions          of this           Contract
                         Servpro      Industries,               Inc., the        Franchisor,           is not      a    party       to any        agreement              with      Client, is not          a guarantor                of the        Provider's           Services,           and     is not           subject
                     to liability          ansing         out    of such         Services


          2.             Provider's         performance                of the        Services         is limited by,               among         other things,            the      pre-existing             conditions           and        characteristics               of the       premises,            material
                     fabrics, fumiture, and/or other items. PROVIDER                                                      EXPRESSLY                     DISCLAIMS                 ANY       RESPONSIBILITY                        OR        LIABILITY              FOR      ANY           PRE-EXISTING
                         CONDITIONS.                 Client       shall     retain          responsibility             and    shall       be    liable     for all effects              of and       costs        necessary            to    correct        such      conditions,                including,            by way
                     of example              and     not     limitation,          the       conditions        identified            below


                     (a)       Provider         may,        in its sole           discretion,            pre-test       materials              for removability              of    spots       or stains;          dye     or color          fastness;            shrinkage;           fading:        adhesive
                               breakdown:                 or other        problems.            Itis not always                 possible to detemine                          these       conditions in advance.                        PROVIDER                   DOES         NOT          GUARANTEE
                               SPOT           OR STAIN REMOVAL                               AND         COLOR           FASTNESS                  OR PREVENTION                           OF SHRINKAGE,                        FADING,             OR ADHESIVE                      BREAKDOWN

                     (b)       Provider            DOES          NOT        GUARANTEE                    that wall and               ceiling cleaning                will restore           the     original color to painted                        surfaces

                     (C)      Not      all fabrics          are     conducive            to cleaning.              Provider          shall       use     reasonable               efforts to advise                Client       of any        adverse            effects       which         may      be     reasonably
                              foreseen              due to the nature                   of the fabric or material involved.                                PROVIDER                  DOES         NOT          GUARANTEE                    THAT           SUCH       MATERIALS                      CAN         BE
                               CLEANED                OR THAT               THERE            WILL BE NO                 ADVERSE                  EFFECTS              FROM           ANY       ATTEMPT               TO CLEAN                  SUCH          FABRICS

                    (d)A            variety     of materials               are       used      in the      manufacturing,                   upholstery              and/or      installation            process.          These        materials            include        backing,           lining,       tacks,         or
                              other        unknown              substances              that    may       cause         discoloration              or other          adverse          effects       to the       face      material.           Client       acknowtedges                   that it is impossible
                              to determine                 when        such       adverse          effects may               occur and            PROVIDER                DOES          NOT         GUARANTEE                    AGAINST                  SUCH       ADVERSE                     EFFECTS

                    (e)       Client acknowledges                          and     agrees         that mold            is commonly                found        throughout            the      environment                and     that it is impossible                    to eradicate              mold
                              PROVIDER                 DOES            NOT        GUARANTEE                  THE REMOVAL                          OR ERADICATION                            OF MOLD
      3.            PROVIDER    SPECIFICALLY      DISCLAIMS   ANY AND ALL OTHER WARRANTIES     AND ALL IMPLIED WARRANTIES      (EITHER IN FACT OR BY
                    OPERATION     OF LAW) INCLUDING,      BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES    OF MERCHANTABILITY      AND FITNESS   FOR A
                    PARTCULAR      PURPOSE      OR ANY IMPLIED WARRANTY     ARISING OUT OF A COURSE   OF DEALING,   CUSTOM    OR USAGE   OF TRADE.
                    THIS CONTRACT      PROVIDES     FOR THE PROVISION   OF SERVICES  AND DOES  NOT PROVIDE   FOR A SALE    OF GOODS

     4.             Limitation of Liability: IN NO                                    EVENT         SHALL              PROVIDER,                 ITS OWNERS,                      ANY       OFFICERS,                DIRECTORS,                      EMPLOYEES,                      OR     AGENTS
                    FRANCHISOR,     OR AFFILIATES     BE RESPONSIBLE      FOR INDIRECT, SPECIAL, NOMINAL,      INCIDENTAL,     PUNITIVE OR CONSEQUENTIAL
                   LOSSES    OR DAMAGES,       OR FOR ANY PENALTIES, REGARDLESS           OF THE LEGAL OR EQUITABLE         THEORY    ASSERTED,     INCLUDING
                   CONTRACT,      NEGLIGENCE,     WARRANTY,      STRICT LIABILITY, STATUTE     OR OTHERWISE,     EVEN IF IT HAD BEEN AWARE         OF THE
                   POSSIBILITY     OF SUCH    DAMAGES     OR THEY ARE FORESEEABLE;         OR FOR CLAIMS BY A THIRD PARTY. THE MAXIMUM              AGGREGATE
                   LIABILITY SHALL NOT EXCEED          THREE   TIMES THE AMOUNT      PAID BY CUSTOMER      FOR THE SERVICES      OR ACTUAL      PROVEN
                   DAMAGES,     WHICHEVER      IS LESS. IT IS EXPRESSLY     AGREED   THAT CUSTOMER      S REMEDY     EXPRESSED     HEREIN IS CUSTOMER        S
                   EXCLUSIVE     REMEDY.    THE LIMITATIONS     SET FORTH    HEREIN  SHALL    APPLY  EVEN IF ANY OTHER      REMEDIES    FAIL OF THEIR
                   ESSENTIAL                 PURPOSE.               Some              states/countries                   do not allow the                      exclusion             or limitation               of incidental               or consequential                        damages,               so the
                   above   may             not apply             to you

     5.            Should          Provider         bring        legal     action        to collect         monies           due      under       the         Contract        or should           the matter         be        tumed         over     for     collection,            Provider         shall be

                   entitled,        to the fullest              extent      pemmitted             under     law,       to reasonable                  legal fees         and      costs       of any       such          collection         attempt,         in addition             to     any     other        amounts
                   owed       by     Client.        This        attorney       fee      provision          shall not          be effective             or enforceable                in jurisdictions              where         attorney           fee     provisions           are made             reciprocal                or
                invalid   by operation    of law.   Consent    is hereby    given for filing of mechanic's                                                                   liens      by Provider            for the         work      described            in this      contract          on      the    property
                 on which    the work  is performed      if Provider   is not paid


     6.            Any     labor,      materials            or other        work         beyond          that identified             in this          Contract        shall require               a written        amendment                 to this        Contract           and     will result          in
                additional            charges

 7




                Any        claim      by     Client        for faulty         performance,                for nonperformance                          or breach          under       this     Contract           for damages                 shall be made                in writing             to Provider
                within        sixty (60)           days         after completion                of services.            Failure           to make        such         a written         claim       for any        matter         which        could        have      been           corrected         by Provider
               shall be deemed                      a waiver by                Client.NO            ACTION,             REGARDLESS                        OF FORM,                RELATING                 TO      THE         SUBJECT               MATTER               OF     THIS         CONTRACT
               MAY BE BROUGHT                               MORE           THAN             ONE     (1) YEAR             AFTER             THE         CLAIMING              PARTY            KNEW          OR      SHOULD               HAVE             KNOWN            OF THE                CAUSE           OF
               ACTION

 8.            A    failure         of either       party         to exercise            any      right    provided           for herein              shall    not be         deemed          to be        a waiver         of any          right     hereunder

 9.            CLIENT AND PROVIDER     EACH   WAIVE   THEIR RESPECTIVE     RIGHTS  TO A TRIAL BY JURY WITH RESPECT     TO ANY AND ALL CLAIMS                                                                                                                                                                            OR
               CAUSES   OF ACTION  (INCLUDING    COUNTERCLAIMS)      RELATED    TO OR ARISING  OUT OF OR IN ANY WAY    CONNECTED       TO THIS
               CONTRACT    AND AGREE    THAT ANY    CLAIM OR CAUSE     OF ACTION  WILL BE TRIED BY A COURT   TRIAL WITHOUT     A JURY,

10.        If any            provision         of this          Contract         is found         to be ineffective,                  unenforceable                   or illegal        for any         reason          under         present         or future       laws,          such         provision            shall

               be fully severable,                   and        this     Contract           shall be        construed               and     enforced            as if such           provision           never      comprised                a part        of this       Contract.          The      remaining
               provisions            of this        Contract           shall     remain         in full force           and        effect       and     shall       not be        affected         by    the     ineffective,           unenforceable                    or illegal         provision            or by its
               severance             from      this Contract


11.        No   modification,  termination,                                 or attempted              waiver           of this       Contract           shall be       valid         unless       in writing         and       signed         by the         party       against          whom        the        same        is
           sought    to be enforced




                                                                           SERVPRO                       Franchisees                       are always                 looking for motivated                                 employees
                               SERVPRO's                     individually                    owned          and              operated             franchises                   offer a variety                    of positions                  including                  crew           chief
                                               production                   technician,                   marketing                  representative,                         administrative                      assistant,                 and           many       more




28000                    08/14                  Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 3 of 8
                                                                                                                                                                                                Each       SERVPRO*Franchise                              is Independently                Owned       and        Operated.
                                                            TIME AND                                               MATERIALS                                                      COMMERCIAL                                                       PRICING
                                                                               1-800.                              -SERVPRO                                                (1-800-                               -737-8776)
                                                                                                                                                         Sches


                                                                                                                             Rate               nit
Project        Coo      dinator                                                                                                                                                                                                                                 Propased          Rate
                                                                                                                      913000
                                                                                                                      $130.00         Per Hour
                                                                                                                                                                       Restoration             Supervisor
Project        Estimator                                                                                                                                                                                                                                                      $58
                                                                                                                                                                                                                                                                              $58    00 Per he
                                                                                                                                                                                                                                                                                     00Per  Hour
                                                                                                                      $125      00     Per Hour
                                                                                                                                                                           Resource         Coordinator                                                                       $5800PerH
Sr Proyect           Manager                                                                                                                                                                                                                                                  $58 00 Per       Hour
Pro    ect Manager                                                                                                                                                     Remedation               Technician       (mold/lead       certified                                    $58.00
                                                                                                                                                                                                                                                                              $58   00PerPer He
                                                                                                                                                                                                                                                                                             Hour
                                                                                                                        $95 00Per
                                                                                                                        $95  00 Per Hour
                                                                                                                                    Hour                                   CDl     Driver
Heaith     &     Safety           Officer                                                                                                                                                                                                                                     $55 00
Technical        Specialist                                                                                                                                                Skitted Labor/Tradesman                                                                            $54.00
                                                                                                                                                                                                                                                                              $54 00       Per Hour
                                                                                                                                       Per HOUr                        Production             Technican                                                                       $50.00
Assistant        Project          Manager
                                                                                                                        $75.00
                                                                                                                        375 00PerPer Hour
                                                                                                                                     Hour                                  Clerical Administrator                                                                             $40.00    Per He
                                                                                                                                                                                                                                                                                            Hour
Remediation             Supervisor            (mold/lead          certified)                                                                                                                                                                                                  540.00Per        Dur
                                                                                                                        $68.00
                                                                                                                        365,00PerPer Hour
                                                                                                                                     HoUr                                  Generai      Labor
Project        Auditor/           Accountant                                                                                                                                                                                                                                  $35.00
                                                                                                                                                                                                                                                                              $35.00Per Per He
                                                                                                                                                                                                                                                                                            Hourur
                                                                                                                        $65.00
                                                                                                                        965.00PerPer Hour
                                                                                                                                     Hour                                  Manas     zement     Fee
                                                                                                                                                                                                                                                                               $3.50Per
                                                                                                                                                                                                                                                                               $3.50  Per Hour
                                                                                                                                                                                                                                                                                          Hour
Al     labor         will    be     billed     at    the    rates    listed     in    Schedule          A.



Management                        Fee   applies         to each          customer       employee             on     project (if customer                     wishes   to     use its own             employees)         plus     Supervisor       'shourly     rate.         Customer         is responsible            for
payroll, taxes,                   workers'          compensation,               and    benefits         for each         customer             employees           on project

Travel         time         for     personnel           will be     billed     at regular        rate




The      hourly         scheduled               labor      rates     will be charged             portal to           portal for all SERVPRO                       personnel,           labor         subcontractors,           and     subcontractors         fulflling any           laborclassifica



When           circumstances                   beyond        our      control       require      SERVPRO*              personnel              to stand-by         at the job          site, a minimum               stand- -by charge            of six (6) hours       will be          billed at the        regular         hourly
rate (no             overtime)



All hours             worked            on    SERVPRO*             recognized          holidays         (New        Years      Day,         Easter,     Memorial           Day, Independence                    Day,    Labor        Day,   Thanksgiving       Day, the Day              after      Thanksgiving,
 Christmas             Eve, and              Christmas         Day)       will be charged          at 2 times            the     regular        rate


Invoicing            standard            will       be based        on    state law      regarding                overtime      rates



All labor        is subject  to prevailing                        wage,    unionized             labor       and     local labor            market       requirements.                In such         events,     Prevailing         Wage      General     Labor      will    be invoiced           at cost     plus 30%         or
standard          labor rate, whichever                           is greater



During         the      course          of performance                   of work,      SERVPRO*              may      add      additional            labor     classifications              to the    schedule         above     at rates to be          determined          by     SERVPRO

SERVPRO*                reserves             the    right    to change          the    rate   of any          and     all job        classifications           affected          by market           conditions.



Labor   Modifier                    of 1 25 will be applied to the following   areas:                                   New          York     City (75 miles          radius        from        Manhattan);            Alaska,       Hawaii:     Washington,           Colorado,          Oregon,       California,           D.C.,
and   other U.S.                   Territories.  1.25 premium    shift may apply




                     May             2018
                                                                                                                                                               Page         1 of 5                                                                             Please             Initial:
                                                        Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 4 of 8
                                                                                                                                                                              Schedule               B: Consumables




  Ais                            enen
                                                                                                                                                          21                                                                                                                                                                             O
                             reen          Clear
                                                                                                                                 $44           00        Galion                                           Bo           tegal      Suze (1         2 cubkc     teet)                                                                            tach
  Benefect               Decon        30
                                                                                                                                  $69.00 Galion
                                                                                                                                 $69.00Galion                                                    x Bo*                 Medaum                                                                                                      $4 20Eachach
  Benefect               Dasanfectant
                                                                                                                                  $78
                                                                                                                                 $78           122      Gailon                                   x        Box          Smal                                                                                                                         ach
  Benetect                Dayintectant             Wipes
                                                                                                                                 559
                                                                                                                                 $59 902501
                                                                                                                                     90 250 ct                                                   *        Foam          / Wood            Blocks                                                                                         00Box
  Bnte        N     Neutral           Cleaner
                                                                                                                                         $11 65         Gallon                                            Packiny            Paper        (26"    x 24"           140     ct     recycled)
  Brite N           Neutral           Cleaner
                                                                                                                                 531 90                 Galon                                             lackyMats                                    PAD/30                                                               $128     00       Fach
             et and         Upholstery                 Green        Clean
                                                                                                                                         $4    02       Galion                               x            Tarp     iper        square
  Carpet          and       Upholstery                 Green        Clean
                                                                                                                                     6                         on                                         Wap.          Bubbie             12125                                                                             $3994            Rol
  CatraSoivent
                                                                                                                                 $90           86       Galion
                                                                                                                                                        Gaion                                xWrap                      Shrans 16              x 1500                                                                        $3000
                                                                                                                                                                                                                                                                                                                             $30 00'          Ron
  Citrus Deodoreer                         Water- -Based
                                                                                                                                      $4 88Gallon
                                                                                                                                     $4.88
  Citrws Deodorger,                        Water            Based
                                                                                                                                 $4140                  Galion
                                                                                                                                                        Gallon                                                                                       2000 ctm             H&PA                                              $328     58       Each
                                                                                                                                                                                                                                                                                                                                              Eagh
                                                                                                                                 $17          00        Aerosol/C       an                                                       Scrubber                                                                                      S6    30       Lach
                                                                                                                                                                                                                                                                                                                                              Lach
  Col        Cleaner
                                                                                                                                 $44          25
                                                                                                                                              25        Gallon                               x           Fiter- Ar               Scrubber            2000    cfm          Seconda                                          $133
                                                                                                                                                                                                                                                                                                                            $133     86Each
                                                                                                                                                                                                                                                                                                                                     86  Each
  Concrobian'"               Disinfectant
                                                                                                                                 $55          30
                                                                                                                                              30        Galion                                                          Actryated              Carbon        7000       cfm                                                 $174 60
                                                                                                                                                                                                                                                                                                                           $174   60          Each
  Defoamer
                                                                                                                                $52
                                                                                                                                552           62
                                                                                                                                              62        Gallon                                                          Actwated            Carbon           500 cfm Genenic                                                 $19     40
  Duct       Sealer
                                                                                                                                $74.92
                                                                                                                                S74  92                 Gallon                                   x       Fiter          Ar Scrubbet                  500 cfm            HEPA       Generic                                  $171     42       Each
 Envsr                           Odor and Stain Blocker (Clear/White)                                                          $300.00
                                                                                                                                                   5

                                                                                                                                                        3 5 Gallon       Pai
                                                                                                                                  00.00                                                      x           FAlter - Ar             Scrubber            S00    cim         Seconda        y Generic                                             fEach
 Extreme             Laundry              Detergent
                                                                                                                                 $47          58                                             x           Filter         Ar       Scrubbe/            500 ctm            Prefilter                                              $9 68Each
                                                                                                                                                                                                                                                                                                                                      Each
 Extreme             Laundry              Dete
                                          Detergent                                                                            $165                                                          x           Filter         Back       Pak      Vacuum           Kit                                                             533.80Each
 Fire Star                                                                                                                                                                                                                                                                                                                    $33.80Each
                                                                                                                                 $63 00'Gaion                                                                           Desiccant              Dehumkditier                5000      cfm                                     $13     90      Each
                                                                                                                                                                                                                                                                                                                                             Each
 Fire     Star
                                                                                                                                     $790
                                                                                                                                     $7 90              Gallon
                                                                                                                                                                                                                                                  Dehumditer                   754                                          $3150)
                                                                                                                                                                                                                                                                                                                            $31              Esch
  Flame        Stop
                                                                                                                                $78 40
                                                                                                                                $78     Gaiian
                                                                                                                                    40Gation                                                                                                                                                                                  $3a50Each
                                                                                                                                                                                                                                                                                                                                  50 Each
                           reaser
                                                                                                                                     S474                                                    x Filter Wet/DryVacuum                                           non-HEPA                                                      $22
                                                                                                                                                                                                                                                                                                                             $22 95fach
                                                                                                                                                                                                                                                                                                                                  95 Fach
 Fuel        Oul Degreaser
                                                                                                                                563 66Galon                                                              Fitter Material,                 Poty Rolied             Medtum                                                    $34 80Box
                                                                                                                                                                                                                                                                                                                            $34 80 Box
                                                                                                                                                                                                                                                                           u
 Furnuture              Polish
                                                                                                                                 $14 42jAer                                                  *           Vacyum              Cleaner        Bags                                                                            $17  60Pak/1
                                                                                                                                                                                                                                                                                                                             $17 60  Pak/10
 Glass        Cieaner,           Multa-Purpo                                                                                      $700   Aerosol/C
                                                                                                                                  $7 .00Aeros/Can                                            xVacuum                         Cleaner Bag                   BackPack            HEPA                                         5360000Pak/1
                                                                                                                                                                                                                                                                                                                            $36      Pak/10
  Glass Cleaner                  Ready           To-Use
                                                                                                                                $18
                                                                                                                                 $18          36
                                                                                                                                              36       Gallon                                xVa(uum                         Ciea       er Bags            Canister HFPA                                                    $25
                                                                                                                                                                                                                                                                                                                            $25     50       Pax/6
 Glass        Cleaner,           Super        Concertrate                                                                       $71 92 Gatlon
                                                                                                                                $7192Gation
 Heavy            Duty      Degreaser                                                                                            $199Gatlon
                                                                                                                                 $1 99 Gallon                                                x           Carpet         Protection             Fim         2 x 200                                                          $79 80Fach
                                                                                                                                                                                                                                                                                                                                    Fach
 Hea              Duty      Degs reaser                                                                                         $31 88Gallor                                                             Cleanng             Rags                                                                                             $5    95       Per
                                                                                                                                                                                                                                                                                                                                              Per    lb
                                                                                                                                                                                                                                                                                                                                                     lb

 Industrial               Ceaner                                                                                                 $269GallonX
                                                                                                                                     $2.69/Gatlon                                            x           Clean               Towel                                                                                          $10
                                                                                                                                                                                                                                                                                                                            $10 60Dozen
                                                                                                                                                                                                                                                                                                                                60
industral                Cieaner                                                                                                 $43
                                                                                                                                $43           02 Gallon
                                                                                                                                              02Gallon                                                   Cotton         Mop        Head                                                                                     $1430Each
                                                                                                                                                                                                                                                                                                                            $14 30 Each
 lemon            Fresh      Deodorizer                                                                                          $2.06 Gallon                                                                                                                                                                               $53 30S0/Ba
                                                                                                                                                                                                                                                                                                                                3050/Ba
                                                                                                                                 92.06Galion                                                 x           Dusting         Cioth            Massl      in treated                                                             $53
 lemon            hresh      Deodorizer                                                                                         965 .88Galion                                                        lay         Fat    (Roil           250'      x 14*)                                                                   $120.0000Each
                                                                                                                                                                                                                                                                                                                           $120       Each
 Lemon                                                                                                                          $55
                                                                                                                                  58GallonX
                                                                                                                                $55           58        Gaiion                               x           Lay     Fiat (Rol              500'     x 33")                                                                    $700
                                                                                                                                                                                                                                                                                                                           5700     00  Each
                                                                                                                                                                                                                                                                                                                                    00)fach
      Quid        Emulsifer                                                                                                     $42
                                                                                                                                $42 04GalionX
                                                                                                                                    04 Gafion                                                            Rayon         Mop        Head                                                                                      $18
                                                                                                                                                                                                                                                                                                                            $18 54Each
                                                                                                                                                                                                                                                                                                                                 S4 Each
 Microban                Drsanfectant                                                                                           $78.00
                                                                                                                                $78      Gallon
                                                                                                                                     00Gallon                                            x               Snoe      Covers                                                                                                   $97 00150/Case
                                                                                                                                                                                                                                                                                                                            $97.00  150/Case
 Powdered                 Emutsiher                                                                                             $64.92                  Gallon
                                                                                                                                                        Gallon                                           Sponge          Dry      Clean                                                                                    5190 0048/Case
                                                                                                                                                                                                                                                                                                                           $190 00  48/Case
PreSpray                & Traffic Lane                  Cleaner                                                                  $352Gallon
                                                                                                                                 $3 52 Gallon                                            x               Trash Bags,              Contractor                3 mal                                                           $50.00Box                 SC
Pre-Spray             &     Traffic Lane                Cleaner                                                                 $56 30(Gallon
                                                                                                                                $56 30  Gallon                                                           Trash        Bags        Envaronmental                   6 mil                                                     $50
                                                                                                                                                                                                                                                                                                                            $50     00Box
                                                                                                                                                                                                                                                                                                                                    00  Box 20
                                                                                                                                                                                                                                                                                                                                            20
Rusticde                                                                                                                        $28.00Quart
                                                                                                                                $28.00 Quart                                                             Wail     Zippe          s (2     pack                                                                              $30
                                                                                                                                                                                                                                                                                                                            $30 50Each
                                                                                                                                                                                                                                                                                                                                50 Each

SERVPRO                 Green                                                                                                   $2172Gallon
                                                                                                                                $21 72 Gallon                                                x       2ip        Ties    14"       - Industria!                                                                              $2155Pak/2
                                                                                                                                                                                                                                                                                                                            $21 55 Pak /20

SERVPRO                 Orange                                                                                                  $42.80Gallon
                                                                                                                                 $42.80 Gallon                                                       Z pTes             36           Industna!                                                                              $34
                                                                                                                                                                                                                                                                                                                            $34     40
                                                                                                                                                                                                                                                                                                                                    40       Pak/10

SERVPRO                  Orange           Plus                                                                                   $58.00 Galion
                                                                                                                                $58.00Gallon                                             x                ip Tres 48                 Industria!                                                                             $4625
Shampoo               Super          Concentrate                                                                                 $199Galon
                                                                                                                                 $1 99 Gallon

Shampoo               Super          Concentrate                                                                                $63 54Gallon
                                                                                                                                $63  54 Gallon                                                           Gioves.         Chemica'                                                                                           $82
                                                                                                                                                                                                                                                                                                                            $82 40Doze
                                                                                                                                                                                                                                                                                                                                40 Dozer

Smoke             Deodorizer                                                                                                   $116.50                 Gallon                                                           Leather            Safety/Work                                                                       $96    00       Dozen
                                                                                                                                                                                                                                                                                                                                             Doren

Solvent            Additrve                                                                                                     $86  60Gallon
                                                                                                                                $86.60   Gallon                                              xGloves                    Nitnle/Latex                                                                                        $2512Box/100
Sporicrdin                                                                                                                      $59.90Gallon
                                                                                                                                $59.90 Gallon                                            xHearingProtection                                                                                                                 $24  502G/be
                                                                                                                                                                                                                                                                                                                             $24 5020/box
Sta     iniess      Steel        Cleaner                                                                                        $1278Aerosol/Can
                                                                                                                                $12 78 Aerosol/Can                                       x               PPE     Package(

Stone         and         Porcelamn          Cleaner                                                                            $35
                                                                                                                                 $35 90Gallon
                                                                                                                                     90 Gallon                                               x Respurator                                                     monia                                                         $24.40
                                                                                                                                                                                                                                                                                                                            $24      Each
                                                                                                                                                                                                                                                                                                                                 40Each
Tie      &    Grout         Cleaner                                                                                             $ 30.80                 Gaton                                *           Resparator              Cartrdges           - Organic                                                              $22.90  Each
                                                                                                                                                                                                                                                                                                                            $22.90Each
Ultra        Content          CleanER                                                                                           $53.005
                                                                                                                                $53.00    Gallon
                                                                                                                                        5 Gallon                                                         Respirator              N95       Paper       Respirator                                                           $41.20
                                                                                                                                                                                                                                                                                                                            541      Box/20
                                                                                                                                                                                                                                                                                                                                 20Box/20
tltrasonic                Cleaning          Agent                                                                               $46 14
                                                                                                                                $46  14                5 Gallon                              x           SafetyGoggies                    (Chemical          Splash)                                                        $18 90Each
                                                                                                                                                                                                                                                                                                                            $18 90Each

Upholster           y/Drapen                Soivent,           Heatable                                                         $58.34Gallon
                                                                                                                                $58.34  Gallon                                                           Satery        Glasses                                                                                                $4    50       tac

Vanqush                                                                                                                         $49           90                                                         Tyvek     (B:y          Sheld         Coveralls)                                                                  $206     00        Case/25

Watll       and     All Plus                                                                                                    $49 60
                                                                                                                                $49  60                Gallon

                           Surface           Cleaner                                                                           $42
                                                                                                                               $42 66Galion
                                                                                                                                    66                                                                   Spray        Adhes         ves                                                                                     $24
                                                                                                                                                                                                                                                                                                                            $24     00
                                                                                                                                                                                                                                                                                                                                    00       Aerosol/Can
                                                                                                                                      6Gall
Wall      Rinse                                                                                                                 $44.76                 Galion                                            Tape.        Cauton            3' x 100C'          HOX                                                             $1594Ro
                                                                                                                                                                                                                                                                                                                            $15 94 Roll

Window              Green        Clean                                                                                            19 78/Gallon                                                           Tape,     Duct            2      x 60 yrds                                                                           11.00 Roll
                                                                                                                                                                                                                                                                                                                            $11.00)Rol

Wintergreen                 Deodorver                                                                                          $51
                                                                                                                                $51 20Gation
                                                                                                                                    20Galion                                             x               Tape      HVAC           2' x $0 yrds                                                                              $2100RoN
                                                                                                                                                                                                     Tape             Pamnter          (Blve)2          x 60yrda                                                              11o
                                                                                                                                                                                                                                                                                                                             $1      16      Ro

                                                                                                                                                                                                     T




Fro Boai                                  Olection 38 x 100'                       Roll                                       $118         00Fa           CH

                                     i5     x 1,100'           Roll                                                           $228        00           Each

                                                       12    x 400'         Roll                                               $50.00Fach
                                                                                                                               $50 00 Each

        ts. Sheet                                                                                                              $9600Each
                                                                                                                                $9600  Each

Plaste        Sheet         ng 6 mil             20'    x 100'      Roli                                                      $19600Each
                                                                                                                                 96 00 Each

PidstK        Sheeting           6                          Retardant         20' x 100' - Roll                               $331        00

 lasti        Sheeting           Hangers                Biue                                                                  $510
                                                                                                                               $510 00Case
                                                                                                                                     00 Case


      ringthe course of performance ofthe work, SERVPRO* may                                                                                                        consumables                                                   edule
SERVPRO                   reserves            the righto               adjust         the unit rate of        scheduled        consumables                          affected    by    market                   cond       t.ons

Non-scheduled                        materials              purchased              for the   benefit     of the ps oject        will be                billed       at cost    plus    10%           and          10%

      PPE     Package                Inciudes               Respirator              Ful   or Haif     Mask,     Hard   Hat,    Safety                  Glasses,       N-95     Dust Mask,                      Gloves          (Latex)            Safety      Vest,            Ear Plugs,    Tyvek   Suit, Knee   Pads);   This rate is based              on   normal   usage.

additional                charges           will be added                  for yobs       requiring     heavy     usage




                          May              2018                                                                                                                                       Page                     2 of          5                                                                                    Please           Initial

                                                                Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 5 of 8
                                                                                                                                                      Schedufe             C        Equipment




                                                                                                                    340K          baDay                                                 db
     Ag Mover              Axa

     Aw Mover
                  ubber

                  wbbe
                           Carpet
                                 2000

                                 500 cfm
                                          fm
                                                                                                                    $42



                                                                                                                  $15000
                                                                                                                          0y
                                                                                                                           00     Ea/Dav

                                                                                                                                                                          (able

                                                                                                                                                                           Generator
                                                                                                                                                                                    Coble

                                                                                                                                                                                        Ramps

                                                                                                                                                                                                     Cable           5 Band
                                                                                                                                                                                                                                                                                                $270
                                                                                                                                                                                                                                                                                                 15995
                                                                                                                                                                                                                                                                                                $15

                                                                                                                                                                                                                                                                                                $75        00
                                                                                                                                                                                                                                                                                                                  fa/Day
                                                                                                                                                                                                                                                                                                                  Ea/Day

                                                                                                                                                                                                                                                                                                                 Ea/Day
                                                                                                                                                                          Generator,                 20k     W

                                                                                                                                                                               enerator,             50k     W
                                                                                                                    $40    00      aDay                                  venerator,                  100k        W                                                                            $815     00
                                                                                                                  $12000          ta/Day                                       enerator,             150k        W
    Med      a Blasting            Machine                                                                                                                                                                                                                                                    $975     00
                                                                                                                  $475     00     Ea/D
     res             Washer                                                                                                              Day                                enerator,                200k        W
                                                                                                                                                                                                                                                                                              $975     OC        fa/Day
                                                                                                               $125        00
                         Wayhe          wot                                                                                                                                 eherator,                Portable
                                                                                                               $176        00     Ea/Day
                                                                                                                                                                                          Drstribution                 100-200         Amp                                                $120.00
                                                                                                                                                                                                                                                                                          $120 00                Ea/Day

                                                                                                                                                                                                                                                                                               $28 50            Ed/Day
                                                                                                               518300            E a.'Day                                       der       8ox
Insu ation                vacuum                                                                                                                                                                                                                                                               $75    00iFa         'Day
                                                                                                                                                                                                                                                                                              $75     00
                                                                                                               $325        00    Ea/Oay
    Orbrta         Hoor         Machine

    Portable                       Machine                                                                          $42 50 Ea/Day__
                                                                                                                                                                                                                                                                                                                          v

                                                                                                                                  Ea/Day
    Portable         Dry Ceaning                Machine                                                                                                                                                                                                                                   5200
                                                                                                               $325        00     Ea/Day
    Porlable         Extractor
                                                                                                               $148
                                                                                                               $148        00    Ea/D
    Portable         Fuel       Celis                                                                                                  /Day
                                                                                                                                                                                                                                                                                              Sh$      y
                                                                                                                   $25
                                                                                                                   $25     00
                                                                                                                           00                                                                   ds
    Truck      Mount            Carpet        Machine                                                                                                                                                                                                                                                               Day
                                                                                                               $475
                                                                                                               $475       00
                                                                                                                          00      Ea/Day
    Rover         Extraction        Uinst
                                                                                                               $198 00 Ea/Day_                                           Persa          al Fall        Protectior
                                                                                                                                                                                                                                                                                              $55     50        Ea/Day
                                                                                                               $375.00           Ea/Day
    Vacuem               Upright Vacuum                 Cleaner
                                                                                                                   $2625
                                                                                                                   $26             a/Day
    Vacuum               Back Pack            HE
                                                                                                                     25    00    Ea/Day
    Vaq uum              Wet/Ory
                                                                                                                  $59     00
    Vapur         Shark                                                                                                                                                        Vay Radio/                                                                                                     $25     00
                                                                                                                  $76      50 E/Day                                            mo      Carts
                                                                                                                                                                                                                                                                                          $20 00 fa/Day
                                                                                                                                                                                                                                                                                          $20.00
                                                                                                                                                                         F oor        Scraper,             Eectric
                  a intrared                                                                                                                                                                                                                                                             3125         001Ea7Day
                                                                                                              $15000
                                                                                                              $150 00             a/Day
                                                                                                                                                                           ghtning              100'String             Lughhts
    Dehund               ter     Large        Commercrat        >25 Gailon                                                                                                                                                                                                                    $25 O0Ea/Da
                                                                                                               $14                                                             htin                                   Lights
    Dehum                         Medsum           Commercal          <25 galion                                                                                               hting                                                                                                      916
                                                                                                                                                                                                                                                                                          $16 00/
                                                                                                                                                                                                                                                                                              00 Ea/Day
                                                                                                               $105.00           Ea/Day
                                                                                                                                 Ea/Day                                  (ght
    Desccant,             1.000 cfm                                                                                                                                        ghtiogDemo                        Lughts                                                                        $25 .00Ea/Day
                                                                                                                                                                                                                                                                                          $25   00 Ea/Day
                                                                                                              $575.00
                                                                                                              $575      Ea/Day
                                                                                                                    00Fa/Day                                                   hting            Tower        Mobile
    Desccant,             3,000     cfm                                                                                                                                                                                                                                                  $155 00Ea/0a
                                                                                                                                                                                                                                                                                         3155  00 Ea/Day
                                                                                                               $975.00           Ea/Day                                  LghtingWobbles
    Desccant              5,000 cfm                                                                                                                                                                                                                                                            4350
                                                                                                                                                                                                                                                                                              $43 50            Ea/Day
                                                                                                             $1,475
                                                                                                             $1,475       00
                                                                                                                          00     Ea/Day                                  LOCK         Out/Tag-Out                Kit
    Dessccant,            10,000        cfm                                                                                                                                                                                                                                                   $25    00         Ea/Day
                                                                                                             $2,175 00
                                                                                                             $2,17500            Ea/Day
                                                                                                                                                                         Scaffoiding,                Bakers          (per     section)
                                                                                                                                                                                                                                                                                                                Ea/Day
                                                                                                                                                                         Mobile         Off ce Equipment                       (p/k/a        Accounting     Package}
    5000     cfm         Desiccant        Package         Unit (**}
                                                                                                             $2,600.00           Ea/Day
Desiccant,                15,000        cfm
                                                                                                                                                                                                                                                                                              $65     00        Ea/Day
                                                                                                             $3,900       00     Ea/Day
Dry        Force         injectidry       (Wall        Cavity
     X     Unst     1 ton
                                                                                                               $130.00a/Day                                              Jeh.cie             Auto/Pick                Up                                                                 $125        OC         Ea/Dav
                                                                                                               $275
                                                                                                               $275       00
                                                                                                                          00     Ea/Day                                                      Box      Truck
     X Unst         10    Ton                                                                                                                                                                                                                                                            $:75        00         E/Day
                                                                                                               $975
                                                                                                               3975       00
                                                                                                                          00     Ea/Day                                  Vehicle             Cargo         Van
OX        Unst      25    Ton                                                                                                                                                                                                                                                            $125
                                                                                                                                                                                                                                                                                         9125         00
                                                                                                                                                                                                                                                                                                     00         Ea/Day
                                                                                                            $1.225 00/Day                                                vehicle             Mobile           Command              Center                                                $500 00
                                                                                                                                                                                                                                                                                         $500
Flex Duct
                                                                                                                  $25     00     Ea/Day
                                                                                                                                                                         Vehicle             Onsite         Recovery             Traier (53)                                             $165 00
                                                                                                                                                                                                                                                                                         $165  00               Ea/Day
Mossture                 Mapping         Kit (
                                                                                                               $125       00     Ea/Day                                  /ehicle             Sem           Tractor
                                                                                                                                                                                                                                                                                         $350.00
                                                                                                                                                                                                                                                                                         3350.00                Ea/Day
lemporary                  Heat     150k           200k BTU
                                                                                                               750 00Ea/Day
                                                                                                              $750 00 Ea/Day                                             Vehicle             Trailer
                                                                                                                                                                                                                                                                                         $125
                                                                                                                                                                                                                                                                                         $125         00
                                                                                                                                                                                                                                                                                                     00         Ea/Dav
Temporary                   Heat    200k           300k BTy
                                                                                                            $1,050
                                                                                                            $1,050        00     Ea/Day                                  Golf       Cart/Util
                                                                                                                                                                                                                                                                                          $35 00
                                                                                                                                                                                                                                                                                          $35  00               Ea/Day
lemporary                  Heat       300k-450k           BTU
                                                                                                            $1,250.00            Ea/Day
Desiccant                                 To1al,one tme             charge                                     $325       00     Per    Opening




                  Sprayer
                                                                                                               $125       00     Ea/Day


0
                                        Actyated          Cxygen                                                                 Ed. Day

                            os      Ch
                                                                                                                                                                                                                                  include       Sup                         bel
                                                                                                                                                                                                                                                                                                gion              that areon


Schedwled                   prices do not                                   Fuel willbe               at cost plus 10% and 10%

                                        Rate       ts charged       for eachcaiendar          day     equpment                 1s utilized      on a proect,        whether             a partial day                   or     complete        day

During             the course             of performance              of work,     SERVPRO          may     add     additional           equipment         to the schedule


SERVPRO                    shall invoice the customer                        for the transportation     of equipment      and  materials                           to the project,                    and for              the return         of equi ipment        and     materials   back         from         the     project   at cost plus
10%   and                10% for 3rd party vendors.                         Transportation     by SERVPRO*      Staff will be invoiced                            at the scheduled                     rates


**HVAC               Package            inclydes:         Negative      Atr Machine,         Compressor,             Portable            Cleaner, and       WIP    Kit

         Desiccant              Package         Unit     aincludes:    5k    Desiccant,    15Okw          Generator,             Fuel     Cell, Trader,     Distro       Panel,           Flex       Duct/1           set,     Power         Cables/1     set.

         Moisture              Mapping          Kstindudes            Thermal      Hygrometer,            Mc
                                                                                                          Moisture          Meter        (with     Probes),       Therma            Ima
                                                                                                                                                                                             ging       system

**Mobde                   Office Equipment                 ancludes     the tollowingPortable                  com
                                                                                                                          puters,        Monitors,     tablets       applicable                  software,                 printers,     scanners,        general         office equipment,           etc.

Non-        -scheduled             equipment               rented     for the    benefit     of the       project       will be        billed    at cost   plus    10%     and         10%




                          May             2018
                                                                                                                                                            Page           3 of            5

                                                           Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 6 of 8
                                                                                                          Small           Tools



 Adjustable                Wrenches                                                   Gang       Boxes                                                                            Scrapers

 Bar,    Flat       Pry                                                              Generator              Aux,       Adapter       220V                                        Shovels

 Barrel Pumps                                                                        GFI Scraper,               Long      Handle                                                 Siphone          Pump
 Blades        - Replacement               on all saws,         sawalls,     razor

 knives and                demo                                                      Hammers                                                                                     Small     Power         Tools

 Bolt cutters                                                                              nd    Sanitizer                                                                       Small     Tools      - pliers,      screw      drivers,   etc

Brooms          (Corn,             Street and      Push)                             Hand        Truck                                                                           Smocks,         Vests and           T-shirts

Brushes               All types                                                      Hog        Rings                                                                            Spray     Bottles          and    Triggers

Buckets               All types                                                      Hot        Rings/Pliers                                                                     Squeegees
Bulb, Replacement                                                                             Chests                                                                             Staple        Guns
Cell phones                 and    all associate     ed    ch                                                                                                                    Table
                                                                                     Inventory            Tags
 Chain        25'     Length                                                         Ladders           - All Sizes                                                               Tape     Gun

                                                                                                         cost   for    reuse     of rags       will    be   paid   at cost
Chain         Saws           gas    and   electric                                                                                                                               Tool    Box
                                                                                     plus 10%

Chains                                                                               Laundry            cost for       Smocks      - T-shirts,          Etc,                     Tool Kit (Mechanical)
 Chairs                                                                              Locks                                                                                      Trash     Barrel

 Chalk    and             Chalk    Line                                              Mop         Buckets                                                                         Unger     Poles
Demo           Tools                                                                 Mop        Handles                                                                          Utility Knives

Dolly's        (2     and     4 wheel)                                               Mop         Wringers                                                                        Wash     Tubs
Drill    bit    set                                                                  MSDS                                                                                       Water      Cooler
Drills                                                                               02 Meters                                                                                  Water      Hose
Drinking            Cups                                                             Pallet      Jacks     - - All    Types                                                     Water      hose       spray nozzle
Dust      Pans                                                                       Pump         Sprayers            -all types     including          Hudson                  Water      Hose       Y Connector
Dusters                                                                              Putty      Knife                                                                           Water      Retention              Devices
Electric        Heaters            less than    15kw                                 Repair       Kit       Hose,       Airless,     Electric                                   Wheelbarrow
Extension             Cords                                                          Rope       So"' ,Nylon,           Hemp

Fire Extinguishers                                                                   Roto       Zips

First    Aid        Kits                                                             Sanders

Flash     Lights                                                                     Saw, Demo
Fuel     Cans                                                                        Saw,       Hack

Funnel,         Small                                                                Scissors

Small          tools        charges       are      calculated       on the     "hands         on"       working         labor      dollars.           This would      include   Supervisor            and    below          classifications      that
are      on     site ful-time




                May          2018
                                                                                                                        Page       4 of    5

                                          Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 7 of 8
                                                                                                                                                          Sthedute              D: Reimbursable



                          noudes                                ades and                                    requiredin the performance ot(he                                                    and wit be             nvoiced         10%    Overhead          and    10%     Protet


          ment          rented       for the        benefit            ot the
                                                                                                               biled      at cost     plus      10%       and     10%


          PROS        shall invoice           the        customer            for the       transportation                of equipment            and       materials           to the       project,          and for the         return      of    equipment          and     materials         back     from     the    project     at cost plus
          and     10% tor 3rd party                     vendors             Transportation              by                          Staff will be invo+ced                 at the         scheduied                rates

                                                                                                                                                          Schedule              E: Misceflaneous


                                          tor the benett                    otthe     work       wi:                      at cost Ps           10'%eand           10%



SERVPRO*              shali be rembursed                        for trave!          expenses           and    documented              costs below
  Hote,          Cost plus           10%     and        10%.

                                         person/per              dayor        subyect        to local         GSA    rates,       wwhichever         is   higher,       plus       10%     and        10%
  Rented          Vehicles              Cost plus         10%        and     10%.
   Arrfare         Cost       pl
                              plus 10%            and     10%
  Tran
          psportation                                                invo.cethe Customer tortransp                                                               ment     and       materials              utilized     for the     benefit        of the   project      at    a cost plus         10%     and    10%
  Meals          Provsded            for Gene            al labor           tor   the benefit           of the      prosect        will be     charged          at   cost plus           10%     and         10%




The    rates      conta        Ned      in this achedule                    are exclusive          ot any      assoc       ated      perm      its or fees           Those         permit        costs        and     fees    shall be billed          by the     company         to    the      Customer,         and     shall be

compensated                  tor all such          costs        on    the     basis      of actual      costs       incurred        for such         items       plus     10%      and         10%

The    rates      contained              in this        schedule            are exclusive          of any       Federal,       State and         Local          Saies    or Use          Taxes

Assugnment              of Contract               Periodically,              SERVPRO*            Franchise          Operators          will work in             conjunction          with            other     SERVPRO*           Franchise         Operators         to perform         necessary           services.       This agreement
authorizes            additional                                     Franchises          to act on behalf of the SERVPRO*                              Franchise           noted         on this contract

8onding         wil     be     invoiced           at 5%        ot yob,       as required




invoices         generated           in accordance                    with the        SERVPRO*               Time   and     Materrais          Schedute           will be       submatted                 perodically         for work       that    has been         performed               As such,     all invoices       are due and

payable          upon     receipt          and     will be           considered           late    30 days        after     recempt      of the        invoice.          If there         any disputed               charges       on any     invoice     these        shouid     be    dlearly     identified       in writing        within     30

days      Undisputed               charges          are due           immediately            and       an    additional        30 days         will be allowed               to resolve               disputed         charges.        Interest      charges      will begin       to accrue            after    30 days    for     undisputed

charges      and        after      60      days     for the           disputed        charges       at the       rate     of: 1) 1.5%          per    month          or the      maximum                  allowable          by law,     or 2) as specrfied           in the    terms      and      conditions           of the   applicable

contract.         Applicable             collection            Attorney           fees    will be       charged          for any     services         required          as a result            of delayed            payment.




Acreed           and aecepted                       on this the                                  dayef




                                                                                                                                                                                          Corporation                                         Partnership                                     Proprietorship




                      May          2018                                                                                                                                 Page         5 of             5                                                                                Please            Initial

                                                        Case 7:19-cv-00061-BO Document 1-2 Filed 03/20/19 Page 8 of 8
